***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            WILLIAM FRANCINI v. GOODSPEED
                  AIRPORT, LLC, ET AL.
                       (SC 19705)
              Rogers, C. J., and Palmer, Eveleigh, McDonald,
                   Robinson, D’Auria and Espinosa, Js.

                                   Syllabus

The plaintiff landowner, who enjoyed a deeded right-of-way over certain
   real property owned by the defendant, sought, inter alia, a judgment
   declaring the existence of an easement by necessity for the purpose of
   underground commercial utilities. The trial court rendered summary
   judgment in favor of the defendant, concluding that Connecticut law
   does not permit the creation of easements by necessity for commercial
   utilities. The plaintiff appealed to the Appellate Court, which determined
   that the case law of this state and other jurisdictions, as well as treatises,
   supported the creation of easements by necessity for commercial utilities
   and, accordingly, reversed the trial court’s judgment. On the granting
   of certification, the defendant appealed to this court. Held that the
   Appellate Court properly concluded that the trial court should not have
   rendered summary judgment in favor of the defendant, as a genuine
   issue of material fact existed as to whether an easement by necessity
   over the defendant’s property should be granted for the installation of
   commercial utilities: consistent with the broad principle that easements
   by necessity require only a reasonable necessity, the public policy
   favoring the effective use of land, the implied conveyance of rights
   necessary to reasonable enjoyment of property, and the law of other
   jurisdictions, this court concluded that public policy favors recognition
   of easements by necessity for utilities over a preexisting deeded right-
   of-way; furthermore, when a right-of-way already exists, an expansion
   of that easement for commercial utilities will be allowed as long as it
   is reasonably necessary for the beneficial enjoyment of the dominant
   estate and does not unreasonably impair the beneficial enjoyment of
   the servient estate, and trial courts should balance the intent of the
   parties regarding use at the time of severance, the relative enjoyment
   of the properties, and the burdens imposed by the easement in order
   to determine the overall costs and benefits to the parties.
     Argued September 18, 2017—officially released January 2, 2018

                             Procedural History

   Action for, inter alia, a judgment declaring an ease-
ment by necessity over certain real property owned by
the named defendant, brought to the Superior Court in
the judicial district of Middlesex, where the plaintiff
withdrew certain counts of the amended complaint;
thereafter, the court, Aurigemma, J., granted the
named defendant’s motion for summary judgment and
rendered judgment thereon; subsequently, the plaintiff
withdrew the remaining count of the amended com-
plaint and appealed to the Appellate Court, DiPentima,
C. J., and Lavine and Lavery, Js., which reversed the
trial court’s judgment and remanded the case with direc-
tion to deny the defendant’s motion for summary judg-
ment and for further proceedings, and the named
defendant, on the granting of certification, appealed to
this court. Affirmed.
  Mary Mintel Miller, with whom was John R. Bashaw,
for the appellant (named defendant).
   William Francini, self-represented, the appellee
(plaintiff).
                          Opinion

   EVELEIGH, J. In this certified appeal, we are tasked
with determining whether easements by necessity can
be granted for commercial utilities. More specifically,
we consider whether an easement that affords ingress
and egress to an abutting property can later be
expanded, by necessity, for utilities. The plaintiff, Wil-
liam Francini, commenced the present action seeking,
inter alia, a judgment declaring that he is entitled to
an easement by necessity for underground utility lines
across the property of the named defendant, Goodspeed
Airport, LLC, and an injunction permitting use of the
easement.1 The defendant appeals from the judgment
of the Appellate Court, which reversed trial court’s
award of summary judgment in favor of the defendant.
We affirm the judgment of the Appellate Court.
   The Appellate Court’s opinion and the record contain
the following facts and procedural history. ‘‘The follow-
ing facts, as alleged by the plaintiff and admitted by
the defendant, are not in dispute for the purpose of this
motion for summary judgment. The plaintiff owns a
parcel of land in East Haddam. The parcel’s only access
to a public highway is over an abutting property, owned
by the defendant. [Both properties were originally part
of a single parcel of land, subsequently divided into
many parcels for residential use and conveyed through
a series of transfers over the years to various individuals
or entities.] The defendant took title to its property
by warranty deed in 1999, subject to a right-of-way
easement now enjoyed by the plaintiff as well as several
of the plaintiff’s neighbors, landowners who also own
land abutting the defendant’s property. The 1999 war-
ranty deed expressly described the right-of-way, in gen-
eral terms and without limitations on its use, by
providing for ‘[s]uch rights as others may have to a
[right-of-way] over a passway or driveway as set forth
in a deed from [the property’s prior owner], dated
August 16, 1963 and recorded in . . . the East Haddam
[l]and [r]ecords . . . .’2
   ‘‘In 2001, the defendant entered into an agreement
with several of the plaintiff’s neighbors, who also share
the plaintiff’s right-of-way across the defendant’s prop-
erty, to allow the neighbors to improve the right-of-
way by installing and maintaining a utility distribution
system under the existing right-of-way easement. As
a result, a commercial utility system was constructed
under the existing right-of-way and now provides elec-
tricity to the plaintiff’s neighbors. In exchange for this
utility easement, each of the plaintiff’s neighbors paid
the defendant $7500. The plaintiff offered to pay the
defendant the same $7500 that his neighbors had paid
for use of the utility easement, but the defendant
requested that the plaintiff not only pay the $7500, but
also grant it the power to move the location of the
easement at will. The plaintiff declined the additional
terms and the two parties never reached an agreement.
Without an agreement, the plaintiff does not enjoy an
easement for commercial utilities and his property is
currently landlocked from access to commercial elec-
tricity. Currently, the plaintiff’s house is powered by a
generator, but the generator is alleged to be insufficient
to run and maintain the basic requirements of the plain-
tiff’s house such as powering security devices, turning
on automatically in the event of a flood, and running
a refrigerator to preserve perishable food without con-
stant operation of the generator.’’ (Footnote added.)
Francini v. Goodspeed Airport, LLC, 164 Conn. App.
279, 281–82, 134 A.3d 1278 (2016).
   In 2012, the plaintiff filed an amended complaint seek-
ing a judgment declaring the existence of an easement
by necessity for commercial utilities across the defen-
dant’s property and seeking an injunction requiring the
defendant to permit use of that easement.3 The defen-
dant, in response, filed a motion for summary judgment
claiming that, although Connecticut law permits ease-
ments by necessity for ingress and egress to landlocked
parcels, it does not permit similar easements for com-
mercial utilities. The trial court granted the defendant’s
motion, and the plaintiff appealed to the Appellate
Court. The Appellate Court determined that, although
there was no precedent in this state favoring the grant
of an easement by necessity for commercial utilities,
the prior language of this court regarding easements
by necessity, multiple treatises on the subject, and prec-
edent from other jurisdictions throughout the country
support expanding the scope of easements by necessity
to include commercial utilities. Id., 284–93. The Appel-
late Court remanded the case to the trial court to deny
the motion for summary judgment and for further pro-
ceedings. Id., 296. In reaching this conclusion, the
Appellate Court did not specify the appropriate test to
be used by the trial court to determine whether an
easement by necessity existed. Instead, the Appellate
Court concluded that easements by necessity for utili-
ties are permissible, generally, and that ‘‘the facts as
alleged by the plaintiff, viewed in the light most favor-
able to the plaintiff and undeveloped by any evidence,
prevent the defendant from prevailing on its motion
[for summary judgment].’’ Id. This appeal followed.4
  We begin with the standard of review. ‘‘The standard
of review of a trial court’s decision granting summary
judgment is well established. Practice Book § 17-49 pro-
vides that summary judgment shall be rendered forth-
with if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. In deciding a motion for
summary judgment, the trial court must view the evi-
dence in the light most favorable to the nonmoving
party. . . . The party moving for summary judgment
has the burden of showing the absence of any genuine
issue of material fact and that the party is, therefore,
entitled to judgment as a matter of law. . . . Our
review of the trial court’s decision to grant the defen-
dant’s motion for summary judgment is plenary. . . .
On appeal, we must determine whether the legal conclu-
sions reached by the trial court are legally and logically
correct and whether they find support in the facts set
out in the memorandum of decision of the trial court.’’
(Internal quotation marks omitted.) St. Pierre v.
Plainfield, 326 Conn. 420, 426, 165 A.3d 148 (2017).
Although the scope of an easement is normally a ques-
tion of fact; Deane v. Kahn, 317 Conn. 157, 166, 116
A.3d 259 (2015); the issue raised in the present case is
whether an easement by necessity can be granted for
commercial utilities, a question of law over which our
review is plenary. See id., 175.
   In the context of easements by necessity for access
to a landlocked parcel, this court’s precedent directs
us to engage in a three-pronged analysis, considering
(1) the cost of obtaining enjoyment from, or access to,
the property by means of the easement in relation to
the cost of other substitutes, (2) the intent of the parties
concerning the use of the property at the time of sever-
ance, and (3) the beneficial enjoyment the parties can
obtain from their respective properties with and with-
out the easement. See id., 181–82; Hollywyle Assn., Inc.
v. Hollister, 164 Conn. 389, 398–99, 324 A.2d 247 (1973);
Marshall v. Martin, 107 Conn. 32, 38, 139 A. 348 (1927);
Robinson v. Clapp, 65 Conn. 365, 385, 32 A. 939 (1895);
Collins v. Prentice, 15 Conn. 39, 44 (1842).
  In the present case, however, the plaintiff is not seek-
ing an easement by necessity for physical access for
the purpose of ingress and egress to his property, but
an easement by necessity for utility access along that
preexisting right-of-way. Although this court has never
directly addressed this question, it has recognized the
broader principle that an easement by necessity may
arise from a reasonable, but not strict, necessity. See
Hollywyle Assn., Inc. v. Hollister, supra, 164 Conn. 399.
   Consistent with this broad principle, scholarly trea-
tises generally agree that the scope of an easement by
necessity includes those uses that are for the beneficial
enjoyment of the property. See J. Bruce & J. Ely, Law
of Easements and Licenses in Land (2017) § 8:7, p. 8-
32; R. Powell, Real Property (M. Wolf ed., 2017) §§ 34.07
and 34.13, pp. 34-45 and 34-149; G. Thompson, Real
Property (J. Grimes ed., 1980) § 336, pp. 419–23; 25 Am.
Jur. 2d 688, Easements and Licenses § 18 (2014).5
   This view is consistent with the Restatement (Third)
of Property, Servitudes, which provides: ‘‘A conveyance
that would otherwise deprive the land conveyed to the
grantee, or land retained by the grantor, of rights neces-
sary to reasonable enjoyment of the land implies the
creation of a servitude granting or reserving such rights,
unless the language or circumstances of the conveyance
clearly indicate that the parties intended to deprive the
property of those rights.’’ (Emphasis added.) 1
Restatement (Third) Property, Servitudes § 2.15, p. 202
(2000). The commentary to this section discusses the
policy rationales for easements by necessity, specifi-
cally, promoting the effective use of land and giving
effect to the presumed intent of the parties. Id., com-
ment (a), pp. 203–204. The commentary further
observes that the rights necessary for the enjoyment of
property are normally related to access to the property;
however, it further provides: ‘‘a servitude will be implied
to do whatever is reasonably necessary for the enjoy-
ment of property, if the conveyance would otherwise
eliminate the property owner’s right to do those things.’’
Id., comment (b), pp. 204–205. The commentary also
specifically addresses the scope of an easement of
necessity beyond just access to property, providing:
‘‘[U]ntil recently, access for foot and vehicular traffic
tended to be the only rights regarded as necessary for
the enjoyment of surface possessory estates. However,
the increasing dependence in recent years on electricity
and telephone service, delivered through overland
cables, justif[ies] the conclusion that implied servitudes
by necessity will be recognized for those purposes.
Whether access for other utilities and services has also
become necessary to reasonable enjoyment of property
depends on the nature and location of the property and
normal land uses in the community.’’ Id., comment (d),
p. 208.
   Support for this view is also reflected in case law of
other jurisdictions that have recognized easements by
necessity for utilities, especially where a preexisting
right-of-way existed. The earliest case involving a utility
easement by necessity was Davis v. Jefferson County
Telephone Co., 82 W. Va. 357, 95 S.E. 1042 (1918). In
Davis, several property owners utilized a shared right-
of-way, and one of these owners wished to construct
telephone lines along that easement for his own use.
Id., 358. The plaintiff in that case, the property owner
of the servient estate, challenged the construction of
the telephone lines, claiming that the initial grant of
the right-of-way did not also give that owner the right
to construct utility lines. Id. The West Virginia Supreme
Court of Appeals examined the necessity of having elec-
tricity as follows: ‘‘If then those living in a rural district
with only such unlimited private ways as that involved
here are to enjoy any of the modern conveniences, such
as electric light, natural gas, telephones, and the like,
they must of necessity rely upon such ways by which
to obtain them. To deny them such right would be
to stop to some extent the wheels of progress, and
invention, and finally make residence in the country
more and more undesirable and less endurable.’’ Id.,
360. Insofar as the plaintiff in Davis also challenged
the additional burden on the original right-of-way due
to digging and installing telephone poles, the court
observed that there was no additional burden on the
land so long as it was reasonable to do so and in accor-
dance with private, rather than public, use. Id., 360–61.
   The Court of Appeals of Maryland has also deter-
mined that an easement by necessity may permit modifi-
cations and repairs to property in order to conform to
modern conditions. Specifically, in Tong v. Feldman,
152 Md. 398, 136 A. 822 (1927), the plaintiff had obtained
a lease for a portion of a building in Baltimore that he
attempted to adapt into a restaurant, but needed to
modify gas lines that passed through another tenant’s
property. Although the court observed that easements
by necessity ‘‘are more familiarly met [within] rights of
way . . . they are not confined to such rights.’’ Id., 402.
The court looked to the purpose for which the original
right or easement was established and held: ‘‘Whenever
it has arisen from necessity it would seem to be [coex-
tensive] with the reasonable needs, present and future,
of the dominant estate for such a right or easement,
and to vary with the necessity, [insofar] as may be
consistent with the full reasonable enjoyment of the
servient tenement.’’ Id., 405. The only restriction upon
the plaintiff’s easement was that any modifications can-
not ‘‘materially interfere with [the defendant’s] reason-
able enjoyment of the cellar, in which they are
located.’’ Id.
   Davis and Tong provided the background for many
subsequent cases from other jurisdictions recognizing
the necessity of utility access. The Indiana Supreme
Court reached a similar conclusion in New York Central
Railroad Co. v. Yarian, 219 Ind. 477, 485, 39 N.E.2d
604 (1942), stating: ‘‘The same public policy which
requires that a way of necessity will be implied where
none is expressly reserved, requires that an express
reservation of a way shall be construed to grant rights
sufficient for the full reasonable enjoyment of the estate
if the language of the reservation will permit such a
construction. Electricity is largely used for power and
light and for the operation of refrigerating and labor-
saving machines on farms and in farm homes, and that
its use contributes to the full and profitable enjoyment
of a farm can hardly be doubted.’’ Likewise, in Dowgiel
v. Reid, 359 Pa. 448, 460, 59 A.2d 115 (1948), the Supreme
Court of Pennsylvania also permitted an easement by
necessity for utilities along an express right-of-way. The
court observed that erecting poles and wires is ‘‘some-
thing which is essential to the livableness of the home,
to wit, electricity . . . . Such a use is in this modern
era one of the ordinary purposes of such a way . . . .
Poles and wires along the highways are concomitants
of this mechanized age and the sensitivity of those who
find the sight of them offensive is somewhat beyond
the pale of a court of equity’s protection. Civilization
has its burdens as well as its benefits and those who
enjoy its benefits must philosophically bear its bur-
dens.’’ Id. The Supreme Judicial Court of Maine also
granted an easement by necessity for utilities in Morrell
v. Rice, 622 A.2d 1156, 1160 (Me. 1993), explaining that
‘‘[a]n easement created by necessity can include not
only the right of entry and egress, but also the right to
make use of the easement for installation of utilities,
essential for most uses to which property may reason-
ably be put in these times.’’ Accord Fleming v. Napili
Kai, Ltd., 50 Haw. 66, 70, 430 P.2d 316 (1967); Brown
v. Miller, 140 Idaho 439, 443, 95 P.3d 57 (2004); Gacki
v. Bartels, 369 Ill. App. 3d 284, 293, 859 N.E.2d 1178
(2006); Cline v. Richardson, 526 N.W.2d 166, 169 (Iowa
App. 1994); Stroda v. Joice Holdings, 288 Kan. 718,
728–29, 207 P.3d 223 (2009); Ashby v. Maechling, 356
Mont. 68, 78, 229 P.3d 1210 (2010); Firstenberg v. Monri-
bot, 350 P.3d 1205, 1218 (N.M. App.), cert. denied, 367
P.3d 850 (N.M. 2015); Regan v. Pomerleau, 197 Vt. 449,
465, 107 A.3d 327 (2014); Atkinson v. Mentzel, 211 Wis.
2d 628, 639, 566 N.W.2d 158 (App. 1997).6
   Several state legislatures have weighed in on this
issue as well. In 1973, the Massachusetts legislature
enacted a law granting owners of express easements for
ingress and egress an additional easement for utilities,
provided that the utilities do not unreasonably obstruct
the existing easement. See Mass. Ann. Laws c. 187, § 5
(LexisNexis 2011); 1973 Mass. Acts 930. The Massachu-
setts Court of Appeals extended this statute to include
access easements granted by implication and necessity,
but not to those easements granted by prescription.
Adams v. Planning Board, 64 Mass. App. 383, 392, 833
N.E.2d 637 (2005). Florida has also enacted legislation
to address easements by necessity and the use of the
easement for utilities. See Fla. Stat. Ann. § 704.01 (West
2013). The first subdivision in that statute codifies the
common-law right to easements by necessity. Fla. Stat.
Ann. § 704.01 (1) (West 2013). The second subdivision
expands the scope of easements by necessity to include
uses for ‘‘cable television service, and any utility service,
including, but not limited to, water, wastewater,
reclaimed water, natural gas, electricity, and telephone
service . . . .’’ Fla. Stat. Ann. § 704.01 (2) (West 2013).
   As the foregoing summary demonstrates, the majority
of jurisdictions that have considered the issue have
recognized that easements by necessity for utilities may
arise when there is a preexisting right-of-way. The ratio-
nale among these jurisdictions is to support the contin-
ued use of property, while also giving effect to the intent
of the parties when granting the original conveyance
for the beneficial enjoyment of the property owner.
This rationale is consistent with our own precedent
regarding the creation of easements by necessity, which
likewise recognizes the importance of allowing the pro-
ductive use of property and accomplishing its intended
use. See Deane v. Kahn, supra, 317 Conn. 176–77. We
are persuaded by these authorities and conclude that
public policy favors recognizing easements by necessity
for utilities over an existing right-of-way when the requi-
site necessity is established.7
   Having thus concluded, we take this opportunity to
provide guidance on the proper standard to apply when
determining whether an easement by necessity for utili-
ties has been established. When an easement of physical
access already exists, an expansion of that easement
will be allowed so long as it is reasonably necessary
for the beneficial enjoyment of the dominant estate
and does not unreasonably impair the servient estate
owner’s beneficial enjoyment of his or her property.
New York Central Railroad Co. v. Yarian, supra, 219
Ind. 485; Tong v. Feldman, supra, 152 Md. 404; Davis
v. Jefferson County Telephone Co., supra, 82 W. Va.
359–60.
   With regard to determining what is reasonably neces-
sary for the beneficial enjoyment of the property, this
court’s jurisprudence has routinely recognized that the
intent of the parties regarding the use of the property
at the time of severance of the parcels is a factor of
vital importance in determining the existence and scope
of easements by necessity for access. See Hollywyle
Assn., Inc. v. Hollister, supra, 164 Conn. 398–401; Mar-
shall v. Martin, supra, 107 Conn. 36; Robinson v. Clapp,
supra, 65 Conn. 385.8 We conclude that the parties’
intent as to the use of the property at the time of sever-
ance should also be considered for easements by neces-
sity for utilities along a preexisting right-of-way for two
reasons. First, it fairly accounts for the expectations
of both property owners as to the general use of the
property. See Ashby v. Maechling, supra, 356 Mont. 76
(‘‘easements by necessity cannot be used at will, but
must be exercised with due regard to the rights of both
parties so that the use does not encroach upon the
land of his grantor further than circumstances render
it necessary’’ [internal quotation marks omitted]). Sec-
ond, it furthers public policy insofar as it assumes that
the parties reasonably would not have intended for the
land to be left incapable of being put to beneficial use.
See Hollywyle Assn., Inc. v. Hollister, supra, 400 (‘‘the
presumption as to the intent of the parties is a fiction
of law . . . and merely disguises the public policy that
no land should be left inaccessible or incapable of being
put to profitable use’’).
  Although prior use of the property may evidence the
parties’ intentions, when the original conveyance was
made long before the advent of modern utilities, such
as electricity, a question arises as to whether the parties
could have intended for the property’s future use to
include such developments. Some jurisdictions gauge
the necessity in relation to the time of the original
conveyance. See Gacki v. Bartels, supra, 369 Ill. App.
3d 293; see also 1 Restatement (Third), supra, § 2.15,
comment (c), p. 206. Courts in other jurisdictions, how-
ever, interpret the prior use to include those uses that
could have been reasonably foreseen by the other party
at the time of severance. See, e.g., Stroda v. Joice Hold-
ings, 288 Kan. 718, 722–23, 207 P.3d 223 (2009) (‘‘[p]rior
use, as a factor in determining the intent of the parties,
includes not only uses that were known at the time of
the conveyance, but also those that had a possibility
of being known at that time and those that a party
might reasonably have foreseen the other party . . .
expected’’ [internal quotation marks omitted]); id., 728
(‘‘[e]ven when the use of the easement at the time of
creation has not included utility support, courts have
found that the reasonable use of the property in current
times requires utility services’’ [internal quotation
marks omitted]); Ashby v. Maechling, supra, 356 Mont.
78 (‘‘[T]he scope of an implied easement should con-
sider the actual uses being made [of the dominant
estate] at the time of the severance, such uses as the
facts and circumstances show were within the reason-
able contemplation of the parties at the time of the
conveyance, and such uses as the parties might reason-
ably have expected from future uses of the dominant
tenement. . . . [I]f the severance occurred at a time
prior to the general use of motor vehicles and electric
power, an easement by necessity may still allow for
reasonable technological developments . . . .’’ [Inter-
nal quotation marks omitted.]); see also 1 Restatement
(Third), supra, comment (d), pp. 207–208.
   We agree with those jurisdictions that permit the
expansion of preexisting access easements to include
a new easement by necessity for changes in technology.
Their position is more in accord with our case law,
which has never determined the scope of an implied
easement solely by examining what was necessary at
the time of severance. See Marshall v. Martin, supra,
107 Conn. 36–37; see also Deane v. Kahn, supra, 317
Conn. 175–77. Accordingly, when examining the intent
of the parties when the conveyance was made and the
extent to which the property was intended to be used,
our courts must also consider modern technological
developments to ensure that ‘‘the wheels of progress
and invention’’ do not stop and society can continue to
change and improve. Davis v. Jefferson County Tele-
phone Co., supra, 82 W. Va. 360. To not do so would
ignore the public policy of encouraging the profitable
use of property, and leave property to be underutilized
or even abandoned. See Deane v. Kahn, supra, 317
Conn. 177; Robinson v. Clapp, supra, 65 Conn. 385; see
also 1 Restatement (Third), supra, § 2.15, comment (d),
pp. 207–208.9
   When evaluating the relative enjoyment of the respec-
tive properties and the burden on those properties,
courts must examine not only what enjoyment the domi-
nant tenement’s owner can obtain from the expansion
of the access easement to include utilities, but also
what effect the installation of utilities would have on
the servient tenement and its owner’s beneficial enjoy-
ment of his or her own property. See Collins v. Prentice,
supra, 15 Conn. 44. In many cases, courts have con-
cluded that installing the utilities, such as through elec-
trical poles and underground electrical access, would
not significantly burden the servient estate to foreclose
imposing the easement. New York Central Railroad Co.
v. Yarian, supra, 219 Ind. 484–87; Morrell v. Rice, supra,
622 A.2d 1160; Ashby v. Maechling, supra, 356 Mont.
78–79; Dowgiel v. Reid, supra, 359 Pa. 460; Regan v.
Pomerleau, supra, 197 Vt. 465; Davis v. Jefferson
County Telephone Co., supra, 82 W. Va. 361. Easements
for utilities will not, however, always trump the servient
estate owner’s right to beneficial enjoyment of his or
her own property. In Fleming v. Napili Kai, Ltd., supra,
50 Haw. 70, the Hawaii Supreme Court rejected the
proposed utility easement, which was to be used as a
drainage ditch, as it unreasonably interfered with the
use of the road. The court still recognized, however,
that an easement was necessary, and tasked the trial
court with determining the proper placement of the
easement to benefit both parties. Id. This approach
evidences that courts may impose conditions to account
for the interest of both estates.
   In sum, to evaluate properly the beneficial enjoyment
of the parties’ respective properties, the court must
engage in a balancing test. The court must examine the
relative enjoyment of the respective properties and the
burden on those properties, and determine whether
the burden is disproportionately weighted toward one
party. See Hollywyle Assn., Inc. v. Hollister, supra, 164
Conn. 401; Robinson v. Clapp, supra, 65 Conn. 385; see
also Restatement (Third), supra, § 2.15, comment (d).
An easement by necessity for utilities should be granted
over an existing physical access easement when the
dominant estate has a reasonable need for the utility,
in accordance with the intention of the parties as to
the use of the property, unless the burden interferes
with that owner’s beneficial enjoyment of the property.
See Hollywyle Assn., Inc. v. Hollister, supra, 401; Rob-
inson v. Clapp, supra, 385; Restatement (Third), supra,
§ 2.15, comment (d), pp. 207–208. In the event use of
the easement for utilities does impair the enjoyment
of the servient estate, the court must then determine
whether the need of the dominant estate is so great
that the easement should still be granted or if it could
be altered so as to limit the burden on the servient
estate. See Fleming v. Napili Kai, Ltd., supra, 50
Haw. 70.
   Having reached this conclusion, we briefly explain
why we are not persuaded by the defendant’s argu-
ments, which effectively advocate for a test of strict
necessity. The defendant substantially relies upon
Deane v. Kahn, supra, 317 Conn. 157, and its predeces-
sors. Simply put, those cases relate to a different ques-
tion, namely, the right to physical access for ingress
and egress when no easement previously exists. Such
physical access, by its very nature, involves a substan-
tial infringement on the rights of the owner of the servi-
ent estate. An expansion of an existing easement to
accommodate additional use for the beneficial enjoy-
ment of property is of a different nature. It is true that
our case law has restricted the granting of easements
by necessity to property that is truly landlocked; how-
ever, as explained previously in this opinion, this court
has never been presented with a situation involving an
easement by necessity for commercial utilities over a
preexisting right-of-way easement.
   For similar reasons, we also disagree with the defen-
dant that the court must necessarily engage in an analy-
sis of whether other substitutes exist to provide utilities
to the dominant estate. In Marshall v. Martin, supra,
107 Conn. 37, this court stated that if the cost of finding
another substitute to access the parcel would exceed
the value of the property, then an easement by necessity
could be granted. In Marshall, this court emphasized
the proportionality of the cost when finding a suitable
substitute, and that an easement will be granted only
if a substitute could be obtained at a disproportionate
cost. Id., 38. When an easement by necessity for utilities
is being considered, however, it would not be prudent
to examine the cost of finding a substitute compared to
the overall value of the property—the cost of obtaining
access to utilities would rarely, if ever, exceed the value
of the property. This is in accord with many other juris-
dictions that have examined this same issue, and avoids
the thorny evaluation of cost and how it relates to the
value of the property. See New York Central Railroad
Co. v. Yarian, supra, 219 Ind. 484–87; Morrell v. Rice,
supra, 622 A.2d 1160; Dowgiel v. Reid, supra, 359 Pa.
448, 453; Davis v. Jefferson County Telephone Co.,
supra, 82 W. Va. 360–61. Nonetheless, the availability
of alternative reasonable methods of obtaining utilities
for the dominant estate may be relevant, as such consid-
erations could bear on the question of reasonable neces-
sity in some cases—for example, examining the need
for cable lines where satellite would provide the same
services without intruding on the servient estate.
  Applying the foregoing standards to the present case,
we conclude that the motion for summary judgment
should have been denied. Taking all evidence in favor
of the nonmoving party, the plaintiff, we conclude that
a genuine issue of material fact exists as to whether
an easement by necessity over the defendant’s property
should be granted for the instillation of commercial
utilities.
   It is without question that the plaintiff’s property was,
and is, intended to be used as a residential lot, simply
from the surrounding lots and the residential character
of the neighborhood. Even if the original conveyance
did not anticipate the availability of modern conve-
niences, easements by necessity for utilities can accom-
modate those needs reasonably necessary for the
beneficial enjoyment of property in the modern era.
The defendant has proffered no evidence at this stage
to demonstrate that it would be burdened by granting
the easement, as it appears that the plaintiff need only
connect to an existing electrical conduit.10
  Indeed, although we conclude that the trial court
should not have rendered summary judgment in favor
of the defendant because a genuine issue of material
fact exists, we make no determination as to whether
the plaintiff has satisfied his burden of establishing that
he is entitled to an easement by necessity for utilities.
The record at this stage in the proceedings is inadequate
to make that determination. On remand, the trial court
must make factual determinations about the intent of
the parties regarding the use of the property at the time
of severance, the relative enjoyment of the respective
properties, and the burden that would be placed on
those properties by the easement. The court should
then balance those factors in order to determine the
overall costs and benefits to the parties and arrive at
an equitable solution.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     The complaint names seven additional defendants who reside on certain
nearby properties. These additional defendants previously entered into an
agreement with Goodspeed Airport, LLC, granting utility line access to their
respective properties. The plaintiff claims in his complaint to have named
these additional defendants for purposes of notice pursuant to General
Statutes § 52-102. We note that the plaintiff subsequently withdrew the action
with respect to these additional defendants and that they are not parties to
the present appeal. For the sake of simplicity, we refer to Goodspeed Airport,
LLC, as the defendant.
   2
     The right-of-way for the benefit of abutting properties had been acknowl-
edged in various deeds throughout the years preceding the defendant’s 1999
warranty deed.
   3
     The plaintiff originally filed a complaint in 2011 alleging the creation
of an easement by necessity and implication. The trial court granted the
defendant’s motion to strike these claims, and, thereafter, the plaintiff filed
an amended complaint. The plaintiff’s amended complaint omitted the claim
alleging the creation of an easement by implication, retained the claim
alleging the creation of an easement by necessity, and added claims alleging
a violation of General Statutes § 52-480, negligence, nuisance, and obstruc-
tion of a right-of-way. The plaintiff later withdrew all claims except the count
alleging the creation of an easement by necessity for commercial utilities.
   4
     The defendant filed a petition for certification to appeal from the judg-
ment of the Appellate Court, which we granted, limited to the following
question: ‘‘Did the Appellate Court properly determine that the trial court
incorrectly concluded, as a matter of law, that an easement by necessity
may be granted to a landlocked parcel only for the purpose of ingress and
egress?’’ Francini v. Goodspeed Airport, LLC, 321 Conn. 919, 137 A.3d
764 (2016).
   5
     The defendant contends that the reliance upon many of these treatises,
insofar as they discuss implied easements and not easements by necessity,
is misplaced. We disagree. Both easements by implication and easements
by necessity are inherently ‘‘implied’’ easements, because they are not
‘‘express.’’ Thus, many of the treatises cited within this opinion use the
term ‘‘implied’’ easements to refer to both easements by implication and
easements by necessity and, thereafter, distinguish between the two types
of implied easements. See 25 Am. Jur. 2d, supra, § 18, p. 688; see also J.
Bruce & J. Ely, supra, §§ 4:1 and 4.2, pp. 4-2 through 4-7; 1 Restatement
(Third) Property, Servitudes § 2.11, p. 153 (2000). Indeed, the first
Restatement of Property did not distinguish the two types of easements, but
instead provided a list of varying factors to consider with implied easements
generally. See, e.g., 5 Restatement, Property §§ 474 through 476, pp.
2972–89 (1944).
   6
     The defendant contends that many of these cases should not be relied
upon, as they interpret the necessity of utilities in the context of a preexisting
right-of-way and that the courts in these cases looked to the scope of the
original deed granting the right-of-way. We disagree. Although these cases
arose in the context of a preexisting right-of-way, they stand for the proposi-
tion that access to utilities is indeed necessary in modern times, and examine
the scope of the original easement in relation the purpose for which the
dominate estate was intended to be used. See Fleming v. Napili Kai, Ltd.,
supra, 50 Haw. 69–70; Cline v. Richardson, supra, 526 N.W.2d 169; Dowgiel
v. Reid, supra, 359 Pa. 460; Davis v. Jefferson County Telephone Co., supra,
82 W. Va. 360; Atkinson v. Mentzel, supra, 211 Wis. 2d 639–40. The defendant’s
attempt to distinguish these cases carries even less weight considering that
the present case also involves a preexisting right-of-way and otherwise
extremely similar facts.
   7
     We underscore that our holding in the present case is limited to the
expansion of an existing access easement for ingress and egress to allow
for the provision of utilities, a commodity recognized as essential to most
property uses. This opinion should not be read to suggest that expanding
an access easement for the provision of every modern convenience would
likewise be viewed as a reasonable necessity. See Robinson v. Clapp, supra,
65 Conn. 396 (stating ‘‘that enjoyment is not reasonable which deprives the
defendant of any use of his property, in order merely that the plaintiff may,
by reason of such deprivation, have a more comfortable, convenient and
better use of his own’’ and finding error where trial court applied ‘‘the wrong
standard, substituting convenience for necessity as the test by which to
determine the existence of the right claimed’’).
   8
     The defendant contends that examining the intent of the parties and the
beneficial enjoyment of property are factors in examining easements by
implication, and that the test for easements by implication and easements
by necessity have been confused by both trial and appellate courts through
the years. Although we agree that the line between the two kinds of implied
easements has been blurred, the intent of the parties and the beneficial
use of property are still key components of both types of easements. The
distinction between the two arises from the way the intent is determined:
by examination of the express terms of the deed in cases of easements by
implication, and by examination of the presumed intent of the parties by
the circumstances of the conveyance in cases of easements by necessity.
See Hollywyle Assn., Inc. v. Hollister, supra, 164 Conn. 401; D’Amato v.
Weiss, 141 Conn. 713, 717, 109 A.2d 586 (1954); Marshall v. Martin, supra,
107 Conn. 36; Robinson v. Clapp, supra, 65 Conn. 385.
   9
     This opinion should not be interpreted as granting unrestricted rights
across any person’s land in order to satisfy the needs of another property
owner. The only rights reserved in an easement by necessity are those
between the original and subsequent owners and the new owners of the
severed parcel. See Robinson v. Clapp, supra, 65 Conn. 385; 1 Restatement
(Third), supra, § 2.15, comment (c), p. 206.
   10
      We observe that this conduit appears to exist because of costs borne
by other property owners who are currently using the utility lines. Should
the trial court determine that the plaintiff has an easement by necessity for
utility access, it would be free to fashion an equitable remedy regarding the
plaintiff’s share in those costs, but we will not comment on that matter in
this opinion.